Name: Commission Regulation (EEC) No 3390/89 of 10 November 1989 amending Regulations (EEC) No 2053/89 and (EEC) No 2054/89 laying down detailed rules for the application of the minimum import price system for certain processed cherries and for dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 89 Official Journal of the European Communities No L 326/27 COMMISSION REGULATION (EEC) No 3390/89 of 10 November 1989 amending Regulations (EEC) No 2053/89 and (EEC) No 2054/89 laying down detailed rules (or the application of the minimum import price system for certain processed cherries and for dried grapes agricultural policy ( ®), as last amended by Regulation (EEC) No 2300/89 ( ») ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), ; as last amended by Regulation (EEC) No 11 25/89 (2), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 1636/87 (*), and in particular Article 10 (2) thereof, Whereas Article 3 of Commission Regulation (EEC) No 2053/89 (*), as amended by Regulation (EEC) No 3349/89 (6), and Commission Regulation (EEC) No 2054/89 Q, as amended by Regulation (EEC) No 3349/89, determine the conversion rate to be used to convert the minimum import price into national currencies ; whereas, in order to standardize practice throughout the Community and to simplify administration, the rates used to fix or amend the monetary compensatory amounts should be used and reference should be made to the rate referred to in Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common Article 1 Article 3 of Regulations (EEC) No 2053/89 and (EEC) No 2054/89 is hereby replaced by the following : 'Article 3 The minimum import price shall be converted into the national currency of the Member State of release for free circulation using the conversion rate referred to in Article 3a of Commission Regulation (EEC) No 3152/85 (*) and applying on the date of acceptance of the declaration of release for free circulation . 0 OJ No L 310, 21 . 11 . 1985, p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 118, 24. 4. 1989, p. 29. (3) OJ No L 164, 24. 6. 1985, p. 1 . (&lt;) OJ No L 153, 13 . 6. 1987, p. 1 . Ã  OJ No L 195, 11 . 7. 1989, p. 11 . (6) OJ No L 323, 8 . 11 . 1989, p. 18 . O OJ No L 195, 11 . 7. 1989, p. 14. O OJ No L 310, 21 . 11 . 1985, p. 1 . O OJ No L 220, 29. 7. 1989, p. 8 .